Citation Nr: 0814681	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
cataracts from August 5, 2003, to February 10, 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which, among other things, granted service 
connection and assigned a noncompensable (zero percent) 
rating for cataracts.  Other claims adjudicated in that 
decision included service connection for a low back disorder, 
a left elbow disorder, a bilateral knee disorder, erectile 
dysfunction (ED), and hypertension.

In December 2003, the Board remanded this case for further 
development and consideration.  Following that development, 
the RO continued the noncompensable rating for the veteran's 
cataracts.  

In a September 2005 decision, the Board denied service 
connection for a low back disorder, a left elbow disorder, 
and a bilateral knee disorder, and denied other claims for 
higher initial ratings for the ED and hypertension.  And as 
for the claim for a higher initial rating for the cataracts, 
the Board denied a compensable rating for this condition from 
July 2, 2001 to August 5, 2003, but granted an increased 
rating to 20 percent from August 5, 2003 to February 10, 
2004, before reducing the rating to the prior noncompensable 
level as of February 10, 2004.

The veteran appealed the Board's September 2005 decision to 
the U.S. Court of Appeals for Veterans Claims (Court), to the 
extent it had denied his claims for higher initial ratings 
for his ED, hypertension and cataracts.  The Court determined 
that he had abandoned his other claims since he had not 
addressed them in his appeal to the Court.  In a November 
2007 memorandum decision, the Court partially vacated the 
Board's decision - only insofar as the veteran's purported 
entitlement to a disability rating higher than 20 percent for 
his cataracts from August 5, 2003, to February 10, 2004.  The 
Court affirmed the Board's denial of his other claims for 
higher initial ratings for his ED and hypertension.  
Therefore, the only issue remaining on appeal concerns the 20 
percent rating for his cataracts.



FINDINGS OF FACT

The veteran's visual acuity was 20/60 bilaterally on August 
5, 2003; 20/70 in his right eye and 20/50 in his left eye on 
November 7, 2003; and 20/40 in his right eye and 20/30 in his 
left eye on February 10, 2004.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 30 percent rating for 
the veteran's cataracts from August 5, 2003, until November 
7, 2003.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.7, 4.14, 4.20, 4.84a, DC 6028 (6061-6079) (2007).

2.  But the criteria are not met for a disability rating 
higher than 20 percent for his cataracts from November 7, 
2003, to February 10, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1-4.7, 4.14, 4.20, 4.84a, DC 6028 (6061-6079) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting a disability rating higher than 20 
percent of his service-connected cataracts from August 5, 
2003, to February 10, 2004.  In the interest of clarity, the 
Board will initially discuss whether this claim has been 
properly developed for appellate review.  The Board will then 
address the claim on its merits, providing relevant VA laws 
and regulations, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
July 2001 and January 2005, the first of which was sent prior 
to the RO's initial decision that is the subject of this 
appeal, the preferred sequence.  And although the second 
notice in January 2005 was not sent until after the initial 
adjudication, the Appeals Management Center (AMC) has since 
gone back and readjudicated the claim in the May 2005 SSOC to 
effectively "cure" this timing defect.  See again Mayfield 
IV and Prickett, supra.

These letters informed the veteran of the evidence required 
to substantiate his claim and of his and VA's respective 
responsibilities for obtaining supporting evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his increased-rating 
claim, as the premise of his claim is that his cataracts are 
more severe than is reflected by his current rating.  It is 
therefore inherent that he had actual knowledge of the 
disability rating element of the claim.  In addition, he was 
provided notice of the type of evidence necessary to 
establish a downstream effective date if a higher rating is 
granted.  And in any event, since the Board is partially 
granting his claim, the RO can address the downstream 
effective date element of his claim when implementing this 
award.  Furthermore, any questions as to the appropriate 
effective date to be assigned, to the extent the Board is 
partially denying his claim, are ultimately moot.  38 C.F.R. 
§ 20.1102 (discussing the concept of harmless error)

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his increased-
compensation claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO obtained all relevant medical records identified by 
the veteran and his representative during the period at 
issue.  The Board also finds that a VA compensation 
examination is not warranted, because the claim pertains to a 
specific period of time, from August 5, 2003, to February 10, 
2004.  Since a VA examination could only determine the 
veteran's current visual acuity, rather than for the period 
at issue, it would not be helpful to the veteran's claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or Court.

II.  Merits of the Claim

As already noted, the RO granted service connection and 
assigned an initial noncompensable (zero percent) rating for 
the cataracts, effective July 2, 2001.  The veteran appealed 
that decision, requesting a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  

In the since partially vacated September 2005 decision, the 
Board assigned a higher 20 percent rating for the cataracts, 
but only effective from August 5, 2003, to February 10, 2004, 
while continuing the noncompensable rating prior to and since 
this period.  But according to the Court's memorandum 
decision, the only remaining issue concerns whether the 
veteran is entitled to a rating higher than 20 percent during 
this intervening period.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R.  § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in the 
veteran's favor.  See 38 C.F.R. § 4.3.

The veteran's service-connected cataracts are evaluated using 
the criteria under Diagnostic Code (DC) 6028.  In turn, 
preoperative senile cataracts are rated based on impairment 
of vision.  38 C.F.R. § 4.84a, DC 6028.  

Under the diagnostic codes for evaluating impairment of 
visual acuity, DCs 6061 through 6079, a 20 percent rating is 
warranted if there is vision in one eye of 20/70 and vision 
in the other eye of 20/50 (DC 6078), or vision in one eye of 
20/100 and vision in the other eye of 20/50 (DC 6078), or 
vision in one eye of 20/200 and vision in the other eye of 
20/40 (DC 6077), or vision in one eye of 15/200 and vision in 
the other eye of 20/40 (DC 6077).  See 38 C.F.R. § 4.84a.

A 30 percent rating is warrant if there is vision of 20/70 in 
both eyes (DC 6078), or vision in one eye of 20/100 and 
vision in the other eye of 20/70 (DC 6078), or vision in one 
eye of 20/200 and vision in the other eye of 20/50 (DC 6076), 
or vision in one eye of 15/200 and vision in the other eye of 
20/50 (DC 6076).  See 38 C.F.R. § 4.84a.

Applying these criteria to the facts of this case, the Board 
finds that the evidence supports an even higher 30 percent 
rating for the veteran's cataracts from August 5, 2003, until 
November 7, 2003.  A VA outpatient treatment record dated on 
August 5, 2003, indicates his visual acuity was 20/60 in each 
eye, so bilaterally.  But as pointed out in the Court's 
memorandum decision, and indeed, also indicated in the 
Board's prior decision, there is no designated rating for a 
visual acuity of 20/60 in each eye.  Instead, the rating 
schedule provides a 20 percent rating if there is vision in 
one eye of 20/70 and vision in the other eye of 20/50, and a 
higher 30 percent rating if there is vision of 20/70 in both 
eyes.  See 38 C.F.R. § 4.84a, DC 6078.  

The Board, therefore, will resolve all reasonable doubt in 
the veteran's favor, as required by 38 C.F.R. § 4.3, and 
assign the higher 30 percent rating for his cataracts as of 
August 5, 2003.  See 38 C.F.R. § 4.7 (indicating that, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned).

But the Board can only grant a 30 percent rating until 
November 7, 2003, at which time the veteran's vision 
improved.  A VA outpatient treatment record dated on November 
7, 2003, indicates his vision was 20/70 in his right eye and 
20/50 in his left eye, which, in turn, correlates to a 20 
percent rating under DC 6078.  The higher 30 percent staged 
rating can only extend from August 5, 2003, until November 7, 
2007.

For these reasons and bases, the Board finds that the 
evidence supports a higher 30 percent rating for the 
veteran's cataracts from August 5, 2003, until November 7, 
2003.  However, the preponderance of the evidence is against 
a disability rating higher than 20 percent from November 7, 
2003, until February 10, 2004.


ORDER

A higher 30 percent rating for the cataracts is granted from 
August 5, 2003, to November 7, 2003, subject to the laws and 
regulations governing the payment of VA compensation.

But a disability rating higher than 20 percent for the 
cataracts is denied from November 7, 2003, until February 10, 
2004.

____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


